Citation Nr: 0321520	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-04 593A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of 
multiple shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from April 1952 until June 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from February 1997 
and June 2000 rating decisions of the Regional Office (RO) in 
Nashville, Tennessee, that among other things, denied service 
connection for PTSD.  Service connection for residuals of 
shell fragment wounds was denied in the June 2000 rating 
determination.

The veteran was afforded a personal hearing at the RO in June 
2001, the transcript of which is of record.

In correspondence to the RO dated in June 2001, the veteran 
withdrew the issues of service connection for hemorrhoids, 
cataracts of the left eye, chronic fatigue syndrome, right 
carpal tunnel syndrome, sleep apnea, peripheral neuropathy, 
high white blood cell count and anemia from appellate 
consideration.

The issue of entitlement to service connection for PTSD will 
be addressed in a REMAND following the ORDER portion of this 
decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Shell fragment wounds were not shown in service and no 
residuals of such are demonstrated to date.

3.  A foreign body in the right second digit was first 
demonstrated many years after discharge from active duty.


CONCLUSION OF LAW

Shell fragment wounds were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he sustained multiple shell fragment 
wounds over various parts of his body as the result of 
hostile action in Vietnam.  He contends that he now has 
residuals thereof for which service connection should be 
granted. 

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
service connection for shell fragment wound residuals has 
been accomplished.  As evidenced by the September 2000 
statement of the case and the November 2002, and February 
2003, supplemental statements of the case, the veteran and 
his representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  They have been given notice of the information and 
evidence needed to substantiate the claim and have been 
afforded opportunities to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate the claim currently under consideration, to 
include scheduling a personal hearing in June 2001.  It 
appears that all pertinent VA clinical records have been 
requested.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in March and August 2001, the 
RO informed him of what the evidence had to show to establish 
entitlement to service connection for the claimed low back 
disability, what medical and other evidence the RO needed 
from him, what information or evidence the appellant could 
provide in support of the claim, what evidence VA would try 
to obtain for him, and what evidence the RO had received in 
support of the claim to date.  Therefore, the duty to notify 
has been met.  Under these circumstances, the Board finds 
that adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  



Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).



Factual Background

A review of the veteran's extensive service medical records 
reflects that he sustained trauma to the right hand on a 
number of occasions, to include a crush injury to the third 
and fourth fingers in November 1957, a sliver in the right 
thumb in March 1958 which was removed, a laceration in the 
palm in January 1959 which was sutured, a sprain of the right 
thumb in November 1961, abrasions of the right hand in 
February 1962, and a right hand laceration in June 1969 which 
was cleaned and dressed and was later noted to be healing 
well.  The service medical records do not refer to any shell 
fragment wounds or residuals thereof.  Following release from 
active duty, the appellant underwent a VA general medical 
examination in September 1971 and did not indicate that he 
had sustained any shell fragment wounds.  Upon examination of 
the skin, it was recorded that there were no significant 
lesions.  It was reported upon evaluation of the 
musculoskeletal system that there was no evidence of gunshot 
wound or other injury or significant scarring.  The veteran 
was noted to work as a mechanic. 

The record reflects that in April 1994, a military clinic 
note showed that the appellant had a two-millimeter foreign 
body in the proximal interphalangeal (PIP) joint of the 
second digit of the right hand which was reportedly from 
injury in the Vietnam War.  A VA outpatient record dated in 
May 1996 indicated that the appellant came in requesting that 
his right arm and hand be checked for shrapnel, particularly 
in a finger.  During a mental health clinic evaluation in May 
1997, the veteran stated that he was in combat on many 
occasions in service and took shrapnel in the right arm.  On 
VA examination in July 1997, the he again gave a history of 
shrapnel injury to the right hand, and added that he had 
retrieved eight to 10 pieces of metal from the hand and upper 
arm.  On VA examination in October 1997, the examiner stated 
that X-rays revealed a small linear metallic foreign body in 
the soft tissue adjacent to the PIP joint.  A diagnosis of 
status post shrapnel to the right hand with early 
osteoarthritis on X-ray with approximately 50 percent of 
functional loss was rendered.  The appellant reiterated 
history of shrapnel injury in service in August 1998, and on 
VA examination in September 1998.

The veteran's wife wrote in a letter received in June 1999 
that she had removed several pieces of shrapnel from the 
veteran's upper chest, shoulders, neck and face with a 
surgical blade after he returned from Vietnam in 1969.  

On VA examination in July 1999, an X-ray of the hand 
disclosed a metallic foreign body in the soft tissue of the 
right index finger.  During a mental health therapy session 
in October 2001, the appellant was reported to have stated 
that he wanted to get service connected for the shrapnel in 
this wrist because he wanted validation that "it happened." 

The veteran presented testimony upon personal hearing on 
appeal in June 2001 to the effect that he came under mortar 
attack and rocket fire while working in a support capacity to 
the army while in Vietnam, to include incidents when he was 
the victim of a concussive blast, and an explosion incited by 
a Vietnamese woman.  He related that he was treated some six 
months later, but the doctors told him that they would not 
take the metal out.  He later said that such injuries 
affected the shoulder, right face, back of the hand, neck, 
arm and hand, but that he did not realize he was injured at 
the time because there was no bleeding.  At another point, he 
said that he did not seek treatment for the claimed shrapnel 
injuries.  The veteran testified that his wife later cut out 
the shrapnel as it began to work its way out.  He said that 
he did not seek further treatment because the residuals were 
not painful except for one fragment at the knuckle.  

Legal Analysis

The veteran's extensive service medical records reflect that 
while he was indeed treated for right hand and finger trauma 
on a number of occasions during service, there is no clinical 
documentation that he sustained any injury as the result of 
hostile fire, or that he had any foreign body residuals at 
retirement from service.  The Board notes that when the 
appellant was examined by the VA in 1971, he did not mention 
having sustained any shrapnel wounds in service, and the 
examiner specifically stated at that time that there was no 
evidence of gunshot wound or any other injury, as well as no 
significant scarring.  The post service record is completely 
silent for any complaints of shrapnel wound residuals until 
approximately 23 years after the appellant's release from 
active duty.  

The appellant presented conflicting testimony in June 2001 to 
the effect that either he did not know he had shrapnel wounds 
when he was injured as there was no bleeding, or that he was 
treated some six months later but that the doctor refused to 
take the metal out, or that he was not treated and that his 
wife used a surgical blade to remove the shrapnel as it began 
to work its way out.  Due to these major inconsistencies the 
Board finds the testimony on this matter not credible.  The 
Board points out that there is no clinical documentation 
whatsoever in the service or post service record before the 
1990s indicating that he received this type of injury in 
service.  While it has been asserted that the injury was 
incurred as the result of enemy fire or hostile action and 
affected multiple areas of this body, the fact remains that 
the appellant has been found to have a single foreign body in 
the PIP joint of the second digit of the right hand.  There 
is no evidence other than his testimony that he served in any 
combat capacity.  Since he served as a mechanic, the Board 
finds that he is not a "combat" veteran for the purpose of 
38 U.S.C.A. § 1154.  Moreover, the record reflects that the 
veteran worked as a mechanic for many years which might have 
predisposed him to injuries resulting in an embedded metallic 
fragment.  

The Board thus finds in this instance that although the 
veteran continues to assert that he now has shell fragment 
wound residuals and has presented testimony and an affiant's 
statement to this effect, the medical evidence 
contemporaneous with service tends to show no such injury 
occurred.  The appellant's opinion in this matter is not 
competent evidence of the required nexus of the current 
foreign body to service.  See Heuer v. Brown, 7 Vet. App. 
379, 384(1995).  In deed, at one point in his testimony he 
denied being aware of injury at the time.  While VA 
physicians who have interpreted X-rays of the second finger 
have more or less attributed the foreign body to shrapnel 
injury in service, it is clear that their opinions were based 
on what the veteran told them, and not on the factual 
evidence of record.  As such, the required nexus is not met.  
The Court of appeals for Veterans Claims has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
to be given little to no weight.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  Therefore, the Board concludes that the foreign 
body in the second digit of the right hand is unrelated to 
shrapnel injury in service.  Accordingly, service connection 
for such must thus be denied.  

The Board has considered the doctrine of benefit of the doubt 
as to this issue, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  The preponderance of the evidence is against a 
grant of service connection for residuals of shell fragment 
wounds.


REMAND

The veteran asserts that he now has PTSD as the result of his 
traumatic experiences in Vietnam, for which service 
connection should be granted.  

The Board observes that while VA clinical personnel have 
diagnosed PTSD related to combat in Vietnam, it is not shown 
that the veteran's reported stressors have been verified to 
date.  In this regard, it is noted that the record contains a 
number of detailed statements in which the veteran has 
elaborated on his multiple traumatic experiences and events 
in Vietnam which have led to the onset of PTSD.  Testimony 
presented upon hearing on appeal in June 2001, as well as 
clinical reports in the record also reflect the claimed 
traumatic events while stationed in Vietnam and in the 
contiguous waters thereof.  It appears, however, that such 
diagnoses have been based on the veteran's own reported 
stressors without any official inquiry, and that the claims 
folder has largely been unavailable for review on 
examination.  The appellant has never had a PTSD examination 
for compensation and pension purposes which takes into 
account any verified in-service stressors.  The Board is thus 
of the opinion that an attempt should be made to verify the 
stressor information in the record.  In addition, the Board 
notes that when the veteran underwent VA examination in July 
1997, the examiner stated that the appellant did not meet the 
criteria for PTSD.  Consequently, there is disagreement in 
the record as to whether the appellant actually has the 
disorder.

The Board points out that the fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should carefully read the 
veteran's statements in the record, to 
include those made upon personal hearing 
on appeal and in the clinical record, 
pertaining to his Vietnam experiences, 
to compile a coherent list of stressors, 
undertake any further appropriate 
development indicated, and refer the 
information to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification.

2.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

3.  Subsequent thereto, if an in-service 
stressor is established, the appellant 
should be scheduled for a special VA 
examination to be conducted by a VA 
psychiatrist who has not previously 
examined him( if possible), to determine 
if he has PTSD and, if so, if it is 
linked to an established in-service 
stressor.  The RO must provide the 
examiner with a description of the 
established in-service stressor(s).  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations, to determine whether or not 
service connection may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 


